                                            Case 3:13-cr-00539-SI Document 52 Filed 03/05/21 Page 1 of 3




                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     USA,                                             Case No. 13-cr-00539-SI-1; 13-cv-0270
                                   6                    Plaintiff,
                                                                                          ORDER GRANTING DEFENDANT'S
                                   7             v.                                       MOTION FOR REDUCTION OF
                                                                                          SENTENCE PURSUANT TO 18 U.S.C.
                                   8     ANDRE AREL,                                      § 3582(C)(1)(A)(I)
                                   9                    Defendant.                        Re: Dkt. No. 42
                                  10

                                  11          On March 5, 2021, the Court held a hearing on defendant Andre Arel’s motion for reduction
                                  12   of sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(I). Dkt. No. 50. For the reasons set forth below,
Northern District of California
 United States District Court




                                  13   the Court GRANTS defendant’s motion.
                                  14

                                  15                                           BACKGROUND

                                  16          On September 13, 2013, defendant pled guilty to one count of possession with intent to

                                  17   distribute methamphetamine in criminal case number 13-0539, and also entered into a plea

                                  18   agreement in criminal case number 13-270. Dkt. No. 20. On March 14, 2014, defendant was

                                  19   sentenced to 168 months on both cases. Dkt. No. 27. Defendant is currently incarcerated at FMC

                                  20   Rochester (Minnesota) and has a projected release date of October 30, 2024. Dkt. No. 44 at 3.

                                  21   Defendant has served approximately 70% of his sentence. Dkt. No. 42 at 3. Defendant is 54 years

                                  22   old. Dkt. No. 44 at 3.

                                  23          On January 29, 2021, defendant filed a motion for reduction of sentence pursuant to 18

                                  24   U.S.C. § 3582(c)(1)(A)(I). Dkt. No. 42. The government filed an opposition to defendant’s motion

                                  25   on February 10, 2021. Dkt. No. 44. Defendant filed a reply on February 12, 2021. Dkt. No. 49.

                                  26
                                  27                                        LEGAL STANDARD

                                  28          Defendant filed his motion pursuant to 18 U.S.C. § 3582(c)(1)(A). As amended by the First
                                            Case 3:13-cr-00539-SI Document 52 Filed 03/05/21 Page 2 of 3




                                   1   Step Act, the statute provides:

                                   2                   [T]he court, upon motion of the Bureau of Prisons, or upon motion of the
                                                       defendant after the defendant has fully exhausted all administrative
                                   3                   rights to appeal a failure of the Bureau of Prisons to bring a motion on
                                                       the defendant’s behalf or the lapse of 30 days from the receipt of such a
                                   4                   request by the warden of the defendant’s facility, whichever is earlier,
                                                       may reduce the term of imprisonment . . . after considering the factors
                                   5                   set forth in section 3553(a) to the extent that they are applicable, if it
                                                       finds that –
                                   6                   (i) extraordinary and compelling reasons warrant such a reduction
                                   7                   ...
                                   8                   and that such a reduction is consistent with applicable policy statements
                                                       issued by the Sentencing Commission.
                                   9
                                       18 U.S.C. § 3582(c)(1)(A).
                                  10

                                  11
                                                                                    DISCUSSION
                                  12
Northern District of California




                                               Defendant argues that his confinement in FMC Rochester, prior COVID-19 diagnosis, and
 United States District Court




                                  13
                                       current health conditions are “extraordinary and compelling reasons” for compassionate release.1
                                  14
                                       Dkt. No. 42 at 12-17. Defendant asserts that his confinement in FMC Rochester increases his risk
                                  15
                                       of contracting COVID-19. Id. at 15. Moreover, defendant argues that his medical history involving
                                  16
                                       congestive heart failure, obesity, and pre-diabetic status increase the risk of defendant suffering from
                                  17
                                       serious illness if he were to contract COVID-19. Id. Finally, defendant asserts that he is not a
                                  18
                                       danger to society. Defendant argues that he has retained his sobriety for the past eight years, has a
                                  19
                                       clean disciplinary record, is committed to having a relationship with his son, and has a stable
                                  20
                                       environment to return to if released. Id. at 16-17.
                                  21

                                  22           1
                                                 The parties disagree about whether U.S. Sentencing Guidelines Manual § 1B1.13 applies to
                                  23   compassionate release motions brought by defendants. The policy statement sets forth circumstances
                                       that constitute “extraordinary and compelling reasons,” and also provides that BOP may determine
                                  24   whether there are “other reasons” that are “extraordinary and compelling” that warrant compassionate
                                       release. U.S.S.G. § 1B1.13 at Application Notes. Defendant argues that the policy statement does not
                                  25   apply because the statement was last revised before the First Step Act. Dkt. No. 42 at 12. The
                                       government argues that district courts are bound by policy statements issued by the Sentencing
                                  26   Commission. Dkt. No. 44 at 8-12. District courts within the Ninth Circuit have split on this issue, and
                                       the Ninth Circuit has not yet addressed the question. Three circuit courts have ruled on the issue, and all
                                  27   three have held that the policy statement is not applicable to compassionate release motions brought by
                                       defendants. See United States v. Brooker, 976 F.3d 228 (2d Cir. 2020); United States v. Jones, 2020 WL
                                  28   6817488, __ F.3d __ (6th Cir. Nov. 20, 2020); United States v. Gunn, 2020 WL 6813995, __ F.3d __
                                       (7th Cir. Nov. 20, 2020).
                                                                                           2
                                            Case 3:13-cr-00539-SI Document 52 Filed 03/05/21 Page 3 of 3




                                   1          The government opposes defendant’s motion. Dkt. No. 44. The government argues that

                                   2   defendant was able to recover from his prior COVID-19 diagnosis. Id. at 15. The government also

                                   3   argues that current conditions associated with COVID-19 are temporary given the recent medical

                                   4   development of vaccines. Id. at 19. Finally, the government argues that defendant would be a

                                   5   danger to society if released because “there is a significant difference between doing well in prison

                                   6   and doing well in society” and defendant has an extensive criminal history. Id. at 16-17.

                                   7          Having carefully considered the parties’ papers and arguments, the Court hereby GRANTS

                                   8   defendant’s motion. The Court finds that defendant has met his burden of showing “extraordinary

                                   9   and compelling reasons” warranting release. Defendant has suffered from heart failure, is obese,

                                  10   and is pre-diabetic. The government concedes that defendant could suffer severe symptoms, if he

                                  11   contracted COVID-19 again, given defendant’s medical history. Dkt. No. 44 at 15. Moreover,

                                  12   defendant has demonstrated that he would not be a danger to society if released. Defendant is sober
Northern District of California
 United States District Court




                                  13   and has a clean disciplinary record. Notably, defendant has a release plan that involves a stable and

                                  14   drug-free home environment with his sister and son.

                                  15          Accordingly, the Court modifies defendant’s sentence of imprisonment on both 13cr270 and

                                  16   13cr539 to time served. The remaining portion of defendant’s original term of imprisonment shall

                                  17   be served as supervised release, subject to all the terms and condition of the original judgment with

                                  18   the following additional condition: defendant is restricted to the residence of his sister, Andrea Arel,

                                  19   at all times except for employment, education, religious appearances, court-ordered obligations, or

                                  20   other activities pre-approved by the probation officer. Defendant shall participate in the Location

                                  21   Monitoring Program as directed by the probation officer for a period of four (4) years and be

                                  22   monitored at the discretion of the probation officer. Location monitoring shall be used to verify

                                  23   defendant’s compliance with home detention while on the program. Defendant must pay all or part

                                  24   of the costs of the program based on defendant’s ability to pay as determined by the probation office.

                                  25          IT IS SO ORDERED.

                                  26   Dated: March 5, 2021

                                  27                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  28                                                     United States District Judge
                                                                                          3
